Title: William Fleming to Thomas Jefferson, 27 July 1809
From: Fleming, William
To: Jefferson, Thomas


          Dear sir,  Richmond, July 27th 1809.
          I have just received your favor of the 24th instant, and was preparing to meet the parties concerned in Gilliam’s suit at the commissioner’s office on the 1st of august: the postponement of the business, however, to the 20th of October, will occasion no inconvenience to me, as the court of appeals will then be in session; and I can devote three or four hours in the day to that subject.—I have the original account, mostly in my own hand writing, that was submitted to the meeting at my house, with Jerman Baker’s notes thereto; which shall be laid before the commissioner.
          Should I be at home, shall be happy to see you at my house, on your way to Eppington; but as the next term of our court commences on the 1st of October, and continues nine weeks, I shall be in Richmond the whole of the term, except perhaps once or twice, on a sunday.
          
          I shall set out in about ten days, to the springs, and shall have the pleasure of paying you my respects, at Monticello, on my way.
          Accept the assurance of my high respect and regard. Wm Fleming.
        